DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark Wang on 04/27/2022. In the examiner’s amendment independent claim 28 was amended, as shown underlined in solid bold below. Claims 1-20 were canceled. New claims 21-40 were added. All the new independent claims 21, 28 and 35 include the allowable claimed limitation of previously objected and now canceled dependent claim 14.
28. (Currently amended) A method for correcting shear artifacts comprising: stitching a first image and a second image in a first dimension to create a partially stitched image; determining a critical location within the partially stitched image; stitching the partially stitched image in a second dimension; where the stitching occurs within an apparatus that cannot stitch images in two dimensions with a single pass; and  where the first dimension and the second dimension are orthogonal.
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner's statement of reasons for allowance: Independent claim 21 recites the uniquely distinct features for: “...a first camera and a second camera; a processor; and a non-transitory computer-readable medium comprising one or more instructions which, when executed by the processor, causes the apparatus to: capture a first image and a second image; partially stitch the first image and the second image in at least a first dimension to create a partially stitched image; generate a warp track based on the partially stitched image; unidirectionally stitch the partially stitched image in a critical location, based on the warp track; where the apparatus cannot stitch the first image and the second image in two dimensions with a single pass; and provide the partially stitched image and the warp track to an other device.” And independent claim 28 recites the uniquely distinct features for: “...stitching a first image and a second image in a first dimension to create a partially stitched image; determining a critical location within the partially stitched image; stitching the partially stitched image in a second dimension; where the stitching occurs within an apparatus that cannot stitch images in two dimensions with a single pass; and  where the first dimension and the second dimension are orthogonal.” And independent claim 35 recites the uniquely distinct features for: “...a display; a processor; and a non-transitory computer-readable medium comprising one or more instructions which, when executed by the processor, causes the apparatus to: obtain a partially stitched image from an other apparatus that cannot stitch images in two dimensions with a single pass, where the partially stitched image was stitched in a first dimension; perform shear correction in a critical location of the partially stitched image to generate a corrected image; and a render the corrected image.” The closest prior art in HASEGAWA et al. (US 2015/0350489 A1) teaches an image processing system 1000 according to a first embodiment. The image processing system 1000 is configured of a server 400 functioning as an image processing device, and a multifunction peripheral 200. The server 400 is connected to an Internet 70. The multifunction peripheral 200 is also connected to the Internet 70 via a local area network (LAN) 80. FIG. 6(A) shows a combined image 30A in which the two scanned images 20L and 20R shown in FIGS. 5(A) and 5(B) (i.e., two scanned images having the same vertical and horizontal resolutions) have been joined together. As shown in FIG. 6(A), the right original image HIR and the left original image HIL have been joined in the combined image 30A such that the reference region SP in the right original image HIR is superimposed over the similar region CP in the left original image HIL. Here, component values for pixels in the right original image HIR (i.e., the right-side scanned image 20R), for example, are given priority when setting component values in the combined image 30A for pixels in the overlapping region of the right original image HIR and the left original image HIL. Joining the right original image HIR and the left original image HIL in this way produces the combined image 30A representing the original 10 in FIG. 3. As shown in FIG. 6(A), the combined image 30A includes an original region PA representing the image of the original 10, i.e., an image combining the right original image HIR and the left original image HIL, and white borders WB outside the original region PA. The original region PA is rectangular and may also be called a rectangular region PA, Campbell et al. (US 2014/0300686 A1) teaches a visual tracking and mapping system builds panoramic images in a handheld device equipped with optical sensor, orientation sensors, and visual display. The system includes an image acquirer for obtaining image data from the optical sensor of the device, an orientation detector for interpreting the data captured by the orientation sensors of the device, an orientation tracker for tracking the orientation of the device, and a display arranged to display image data generated by said tracker to a user, Kim et al. (US 2007/0159524 A1) teaches a panoramic image providing method according to an embodiment of the present invention. In operation S410, to provide geometric image information closer to reality when providing a location based service via a navigation system, a mobile communication device, and a PDA, an image based on a real scene with respect to an area providing service is utilized. For example, a surrounding scene may be photographed by a plurality of cameras installed at a crossroad using a tripod, as shown in FIG. 1. FIG. 19 is a diagram illustrating a shear correction according to an embodiment of the present invention. After source images are stitched or color-blended and transferred to a cylinder as described above, a corresponding panoramic image may be connected on a slant as shown in 1910 of FIG. 19 or may have a noise image on the top and the bottom. In this case, an incline is set to connect an initial point with an endpoint when the source images are rolled in the shape of a cylinder, as shown in 1920, and a redundant part is cut from a part which extends beyond where the initial point meets the endpoint and the noise image on the top and the bottom are discarded in operation S460 of FIG. 4. As described above, to provide a panoramic image, when a tilting correction, warping, image stitching, color blending, and a shear correction with respect to input source images are performed, processed image data may be stored in a database in a predetermined memory of a navigation system, a mobile communication device, and a PDA and may provide a clear panoramic image to a liquid crystal display (LCD) via predetermined rendering while providing a location-based service in operation S470 of FIG. 4. As described above, the proposed method of stitching or color-blending source images may be applied to provide a panoramic image as well as an image made by stitching at least two images such as satellite images of earth and astronomical images of the sky, however, either singular or in combination, fails to anticipate or render the above underlined limitations obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

4/28/2022
/JOSE M MESA/Examiner, Art Unit 2484


 
/THAI Q TRAN/           Supervisory Patent Examiner, Art Unit 2484